Citation Nr: 0021730	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had more than 31/2 years of active service, 
including a period of active duty from June 1969 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent disability rating.  

In a February 1999 decision of the Board in this case, 
entitlement to a rating in excess of 30 percent for PTSD was 
denied.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) which vacated the Board's decision 
and remanded the case with instructions to obtain records of 
nine therapy sessions at a Vet Center since September 1997 
conducted by a social worker.  It was also noted that on 
remand the veteran could submit additional evidence and 
argument and, also, that the Board could seek any other 
evidence felt to be necessary.  

Also on file are VA inpatient and outpatient records, but 
none since April 1996.  

As a preliminary matter, the Board observes that the Court 
has recently held that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court noted that a 
claim for increased rating is a new claim, which is based 
upon facts different from those relied upon in a prior final 
denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a notice of disagreement (NOD) expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson, Id.  
Thus, it will be incumbent upon the RO to review the entire 
evidentiary record, rather than the veteran's most recent VA 
examination, and to re-adjudicate the veteran's increased 
rating claim in accordance with Fenderson prior to any 
further consideration of this issue by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This will include 
consideration of whether the veteran is entitled to 'staged' 
ratings for separate periods of time based upon the facts 
found.  See Fenderson, Id. 

In view of the foregoing, the case is remanded for the 
following actions: 

1.  The RO, after obtaining any 
necessary authorizations from the 
veteran, should obtain all records of 
the Boise Vet Center counseling or 
therapy of the veteran since September 
1997 and associate them with the claims 
folder.  The RO should also obtain all 
records of treatment since April 1996 at 
the VA facility in Boise.  

2.  The veteran should be afforded a VA 
psychiatric examination, preferably by 
an examiner who has not previously 
examined him, to determine the extent 
and severity of his PTSD.  All testing 
deemed necessary should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
examination should specify which 
symptoms are due to PTSD and which are 
due to other psychiatric disability and 
describe the level of impairment of the 
veteran's social and industrial 
adaptability, caused by his service-
connected psychiatric disorder.  

In addition, the examiner should assign 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a definition of the score 
assigned, and should indicate the degree 
of impairment it represents.  The report 
should contain complete and detailed 
rationale for all opinions expressed.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The 
examiner should reconcile the findings 
with those from the reports of the 
September 1997 examination by the Vet 
Center counseling therapist and the 
December 1997 VA psychiatric 
examination.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether favorable 
action may be taken.  If the 
determination remains adverse to the 
claimant, he and his service 
representative, should be furnished a 
supplemental statement of the case 
(SSOC) in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence 
submitted, fully cites any applicable 
laws and regulations not previously 
cited, and the reasons and bases for the 
decision reached.  The appellant, and 
representative, should be given the 
opportunity to respond thereto.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


